Citation Nr: 0941365	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to 
November 1945.  He was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  By that rating action, the RO, in 
part, denied service connection for PTSD and asbestosis.  The 
Veteran timely appealed the RO's August 2006 rating action to 
the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Although this matter has in part been certified to the Board 
for review of the Veteran's claim of entitlement to service 
connection for PTSD as an original claim,  applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. 
§ 19.35.    

As will be discussed below, recent judicial precedent 
mandates that the Veteran's attempt to secure service 
connection for PTSD be adjudicated as an attempt to reopen a 
claim of service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder PTSD.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include post traumatic 
stress disorder PTSD, as well as the claim of entitlement to 
service connection for asbestosis as a result of asbestos 
exposure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  By a December 1959 rating decision, the RO denied service 
connection for an acquired psychiatric disorder (previously 
considered as "nerves").  The RO provided the Veteran 
notice of his appellate rights, but he did not initiate an 
appeal by filing a timely notice of disagreement.

2.  Since the RO's December 1959 rating decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include PTSD. 


CONCLUSIONS OF LAW

1.  The December 1959 rating decision, wherein the RO denied 
service connection for an acquired psychiatric disorder 
(previously considered as "nerves"), is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 
(2009).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include post 
traumatic stress disorder PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD and remanding the underlying claim 
on the merits for additional development.  Consequently, a 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II.  Analysis

The Veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Veteran contends that he currently has an acquired 
psychiatric disorder, to include PTSD as a result of active 
military service in World War II.  

The Veteran's specific claim related to service connection 
for PTSD.  A recent Court of Appeals for Veterans Claims 
(Court) decision, however, has held that when a Veteran, who 
is a lay person, files a claim for a specific psychiatric 
disability, VA must consider entitlement to service 
connection for any and all currently diagnosed psychiatric 
disabilities.  The Veteran is not competent to self-diagnose 
his illness, and a liberal reading of any claim requires VA 
to include other diagnoses in the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore 
recharacterized the issue as stated on the title page.

In this case, the Veteran filed a claim for service 
connection for PTSD.  He has, in the past, also been 
diagnosed with an anxiety reaction, moderate, in a passive 
dependent personality.  (See VA examination report, dated in 
August 1959).  During this appeal, VA adjudicated only the 
claim of entitlement to service connection for PTSD.  In 
light of Clemons, VA must adjudicate that part of the claim 
involving other diagnosed psychiatric disorders.  

Significantly, however, entitlement to service connection for 
an acquired psychiatric disorder (previously considered as 
"nerves") was last denied by the RO in a December 1959 
rating decision.  The Veteran thereafter failed to perfect an 
appeal.  Thus, the December 1959 rating decision became 
final, and the Veteran must submit new and material evidence 
to reopen that part of the claim.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.302(a) (2009) (a claimant must 
file a notice of disagreement with a determination within one 
year from the date that that agency mails notice of the 
determination).  Consequently, the RO's December 1959 rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009). 

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has been received, and the petition to reopen the 
claim is granted.  

In December 1959, the RO essentially held that there was no 
evidence that the Veteran's neuropsychiatric condition, 
diagnosed as anxiety reaction, moderate, in a passive 
dependent personality, had its onset during military service 
or was etiologically related thereto.  The RO also held that 
there was no competent evidence that this disorder was a 
result of the service-connected residuals of a gunshot wound 
to the right shoulder.  

In May 2006, the RO received the Veteran's claim for service 
connection for PTSD.  (See Veteran's representative's letters 
to VA, dated in May 2006). 

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).  If new and material 
evidence is received, the claim shall be reopened, and the 
former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence received since the December 1959 rating decision 
includes, but is not limited to, a May 2006 VA PTSD 
examination report, reflecting that Veteran described having 
psychological symptoms, such as nightmares and avoidance-type 
behaviors triggered by memories of his military service.  
(See May 2006 VA PTSD examination report).  

The May 2006 VA PTSD examination report is considered "new" 
in that it contains information that was not considered at 
the time of December 1959 rating decision and it is also 
"material" because it contains clinical evidence that the 
Veteran has significant psychological symptoms, such as 
nightmares and avoidance behaviors stemming from his military 
service.  Apart from PTSD, these symptoms have been 
specifically attributed to military service.  As the May 2006 
VA PTSD examination report is considered adequate to meet the 
requirements to be "new" and "material" as described in the 
laws and regulations above, the previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD is, therefore, reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the appeal to this extent is 
granted.


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board's 
inquiry does not end.  VA must now proceed to evaluate the 
merits of the claim, including developing appropriate medical 
evidence as detailed below.  In addition, and as will be 
discussed in more detail below, the Board has also determined 
that additional development is warranted of the Veteran's 
claim for asbestosis as a result of asbestos exposure. 

In light of the evidence described in the new and material 
analysis above, the Board finds that a VA psychiatric 
examination is necessary to ascertain the nature and etiology 
of any and all psychiatric disabilities, and the 
relationship, if any, to the Veteran's military service.  VA 
has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. 
§ 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding the claim for service connection for asbestosis, 
the Veteran contends that he has a pulmonary disorder, namely 
asbestosis, as a result of having unloaded materials from 
asbestos-laden ships without protection during military 
service.  (See VA Form 21-4138, Statement in Support of 
Claim, received by VA in May 2006).  Service records are 
negative for evidence of a chronic lung disability or 
evidence that the Veteran was exposed to asbestos.  Chest X-
rays during active service show consistently normal pulmonary 
findings.  The examination report for separation in November 
1945 showed normal lungs and chest X-ray.

Service personnel records, to include the Veteran's DD 214, 
show that he served in the United States Marine Corps as a 
machine gun crewman.  He was awarded the Purple Heart Medal.

Post-service private and VA medical evidence establishes that 
the Veteran gave an occupational history of having worked in 
shipping and as a truck driver.  (See VA examination reports, 
dated in October 1974 and December 2005, respectively).  VA 
x-rays and a computed tomography (CT) scan of the chest, 
performed in December 2004 and March 2005, respectively, were 
positive for pulmonary fibrosis.  (See August 2005 VA 
outpatient report).  A July 2006 VA outpatient contains an 
assessment of "Pulmonary fibrosis possibly related to 
asbestos exposure but cannot rule out idiopathic variety."  
At that time, the Veteran reported no known exposure to 
asbestos during military service.  (See July 2006 VA 
outpatient treatment report). 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Id at. 83.

Given the Veteran's reports of asbestos exposure during 
military service and a July 2006 VA outpatient report, 
containing an assessment of "Pulmonary fibrosis possibly 
related to asbestos exposure but cannot rule out idiopathic 
variety," the Board finds that a VA examination is needed as 
to the likely etiology of the current pulmonary disease.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must schedule the Veteran 
for a VA psychiatric examination by an 
appropriate physician.  The purpose of 
the examination is to ascertain the 
nature of all psychiatric disabilities 
and proper diagnoses thereof, to include 
PTSD, as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  The examiner 
must provide a rationale for these 
opinions.  The following considerations 
will govern the examination:

a.  The claims file, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner, with particular 
attention paid to the evidence noted 
below.  In addition to the specific 
directive of addressing the evidence 
of record as noted below, the 
examiner must acknowledge receipt 
and review of the claims file, the 
medical records obtained and a copy 
of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c.  In reaching all conclusions, the 
examining physician, must identify 
and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of 
record relied upon in reaching the 
conclusion.  In particular:

d.  The examiner must also express 
an opinion as to whether the Veteran 
has any acquired psychiatric or 
mental disorder, to include PTSD, 
that is related to his combat World 
War II military service, including 
as being caused or aggravated by his 
service-connected residuals of a 
gunshot wound of the right shoulder.
 (Note:  The Veteran was awarded the 
Purple Heart Medal).  

In formulating his or her opinion, the 
examiner must comment on the 
significance, if any, of the following 
clinical evidence:  

(i) Service personnel records, 
reflecting that the Veteran was 
awarded the Purple Heart Medal; 

(ii) An August 1959 VA examination 
report, containing a diagnosis of 
anxiety reaction, moderate, in a 
passive dependent personality; and 

(iii) A May 2006 VA PTSD examination 
report, reflecting that the Veteran 
reported having psychological 
symptoms, such as nightmares and 
avoidance-type behaviors triggered 
by memories of his combat World War 
II military service.  An acquired 
psychiatric disorder was not 
diagnosed.  The VA examiner 
determined that the Veteran did not 
meet the criteria for PTSD.  (See 
May 2006 VA PTSD examination 
report).  

2.  The RO/AMC must schedule the Veteran 
for a VA respiratory examination by an 
appropriate physician.  The purpose of 
the addendum or examination, if 
conducted, is to determine whether any 
current diagnosed pulmonary disorder(s) 
is related to or had its onset in 
military service; or is, in whole or 
part, the result of in-service asbestos 
exposure, or any other in- service 
disease or injury.  The examiner should 
provide a rationale for these opinions.  
The following considerations will govern 
the examination:

a.  The claims file, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner, with particular 
attention paid to the evidence noted 
below.  In addition to the specific 
directive of addressing the evidence 
of record as noted below, the 
examiner must acknowledge receipt 
and review of the claims file, the 
medical records obtained and a copy 
of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c.  In all conclusions, the 
examining physician, must identify 
and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of 
record relied upon in reaching the 
conclusion.  In particular:

(i) After examining the 
Veteran's chest, it must be 
reported whether any currently 
diagnosed pulmonary disorder(s) 
(previously diagnosed as 
pulmonary fibrosis) is related 
to, had its onset during, or 
was exacerbated by, the 
Veteran's period of active 
military service, to include 
his reported history of 
asbestos exposure while 
handling material on asbestos-
laden ships. .  

(ii) The examiner must state 
the medical basis or bases for 
all opinions expressed.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state.
		
In formulating his or her opinion, the 
examiner must comment on the 
significance, if any, of the following 
clinical evidence:  

(i) Service treatment records, 
to include a November 1945 
separation examination report, 
which are negative for any 
subjective complaints and 
clinical findings of any lung 
pathology, as well as evidence 
that the Veteran was exposed to 
asbestos.   

(ii) Service personnel records, 
to include the Veteran's DD 
214, reflecting that he served 
in the United States Marine 
Corps as a machine gun crewman;

(iii) VA examination reports, 
dated in October 1974 and 
December 2005, reflecting that 
the Veteran reported an 
occupational history of having 
worked in shipping and as a 
truck driver, respectively;

(iv) X-rays and CT scan of the 
chest, performed in December 
2004 and March 2005, 
respectively, which were 
positive for pulmonary 
fibrosis.  (See August 2005 VA 
outpatient report); and 

(v) A July 2006 VA outpatient, 
containing an assessment of 
"Pulmonary fibrosis possibly 
related to asbestos exposure 
but cannot rule out idiopathic 
variety."  At that time, the 
Veteran reported no known 
exposure to asbestos during 
military service.  (See July 
2006 VA outpatient treatment 
report). 
	
3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and entitlement to service 
connection for asbestosis as a result of 
asbestos exposure must be readjudicated. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 


The purpose of this remand is to assist the Veteran with the 
procedural and substantive development of his service 
connection claims currently on appeal.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop his claims including reporting for scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of that claim.  38 
C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


